ON REVIEW BY THE MULTIDIS-TRICT LITIGATION PANEL
PER CURIAM.
BP Products North America, Inc. seeks assignment of a pretrial judge to eleven lawsuits involving an incident at its refinery in Texas City. In each case, BP Products is a defendant and there are multiple plaintiffs. All eleven cases are pending in Galveston County. More filings are expected. While the plaintiffs have not agreed to the motion, they have not seriously opposed it.
The Local Administrative Judge for Galveston County has assigned a single district judge to handle the pretrial phase of all the cases. A pretrial judge appoint*681ed under the MDL procedures, however, is given extensive authority over all pretrial aspects of the case, and in most instances its pretrial rulings will be binding when the case is remanded for trial. See Tex.R. Jud. Admin. 13.6, 13.8. We have concluded that assigning these cases to an MDL pretrial judge will further the convenience of the parties and witnesses and promote the just and efficient conduct of the litigation.
The motion is granted.
Presiding Judge PEEPLES, Chief Justices STONE and WRIGHT, and Justices McCLURE and BROWN, concur.